Order affirmed, with costs. By the express provision of section296 of the Tax Law the city was required to refund the amount due "with interest thereon from the date of the payment" of the tax, not from the date when application or demand is made for the audit and allowance of the moneys paid. We do not construe the *Page 493 
amendment to the statute as intended to apply in cases where an appeal was pending at the time when the amendment took effect. No opinion.
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. Taking no part: FINCH, J.